Title: [October 1769]
From: Adams, John
To: 



      1769. Octr. 19th. Thurdsday.
      
      
       Last night I spent the Evening, at the House of John Williams Esqr. the Revenue officer, in Company with Mr. Otis, Jona. Williams Esqr. and Mr. McDaniel a Scotch Gentleman, who has some Connection with the Commissioners, as Clerk, or something. Williams is as sly, secret and cunning a fellow, as need be. The Turn of his Eye, and Cast of his Countenance, is like Thayer of Braintree. In the Course of the Evening He said, that He knew that Lord Townsend borrowed Money of Paxton, when in America, to the amount of £500 st. at least that is not paid yet. He also said, in the Course of the Evening, that if he had drank a Glass of Wine, that came out of a seizure, he would take a Puke to throw it up. He had such a Contempt for the 3ds. of Seisures. He affects to speak slightly of the Commissioners and of their Conduct, tho guardedly, and to insinuate that his Connections, and Interest and Influence at Home with the Boards &c. are greater than theirs.
       McDaniel is a composed, grave, steady Man to appearance, but his Eye has it’s fire, still, if you view it attentively.—Otis bore his Part very well, conversible eno, but not extravagant, not rough, nor soure.
       The morning at Bracketts upon the Case of the Whale. The afternoon at the office posting Books.
      
      
       
        
   
   Joseph Doane v. Lot Gage, a protracted suit between two whalemen tried in the Court of Vice-Admiralty. Doane had sunk the first iron, but Gage had taken the whale. The question was whether Doane had been “fast” when Gage struck; if so, Doane was entitled to a one-eighth share of the value of the whale. JA represented Doane. Among his legal papers is a series of graphic depositions as well as notes for his own argument and those of the opposing counsel, Paine and Otis (Adams Papers, Microfilms, Reel No. 184).


       
      
      

      1769. Octr. 24th.
      
      
       Sunday last I rode to Braintree in the Morning, and heard Mr. Gay, of Hingham forenoon and afternoon, upon those Words in the Proverbs “The hoary Head is a Crown of Glory if it be found in the Way of Righteousness.”—The good old Gentleman had been to the Funeral of his aged Brother at Dedham, and seemed to be very much affected. He said in his Prayer, that God in the Course of his Providence was admonishing him that he must very soon put off this Tabernacle, and prayed that the Dispensation might be sanctified to him—and he told the People in the Introduction to his Sermon, that this would probably be the last Exhortation they would ever hear from him their old Acquaintance.—I have not heard a more affecting, or more rational Entertainment on any Sabbath for many Years.
       Dined with my Friend and Uncle Mr. Quincy, and returned after Meeting to Boston.
      
     